Per Curiam.

Appellant association contends that the appearance of two of its members at the hearing on the rate increase before the attorney examiner for the Public Utilities Commission, followed by the reading of a statement into the record and the submission to cross-examination, are sufficient *39to allow the appellant the status of a party to the proceedings. An examination of the transcript of the proceedings, however, leads this court to the conclusion that all the participants considered the appearance of the two association members to be strictly for the purpose of making a public statement to be considered by the commission in making its determination. The members did not make it known at that time that they desired to become formal parties, and in fact did not even clearly identify themselves as members of the appellant association until inquiry was made upon cross-examination.
Appellant points to Duff v. Pub. Util. Comm. (1978), 56 Ohio St. 2d 367, as supportive of its petition to intervene. However, Duff, the intervenor in that case, had effectively petitioned to be made a party to the proceedings prior to the time of the public hearing. See In re Application of United Telephone Co., P.U.C.O. case No. 75-442-TP-AIR (Nov. 23, 1976), at 2.
Here, the commission’s denial of appellant’s petition for leave to intervene, which had been filed almost one month after the commission’s opinion and order, was reasonable and the appellant has no standing to bring the instant appeals. Harrison v. Pub. Util. Comm. (1938), 134 Ohio St. 346, 347.
The appeals are hereby dismissed, sua sponte.

Appeals dismissed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.